DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 6/17/2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  Restriction is FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/25/2022, 3/22/2022, and 9/30/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US 2018/0105701 A1).
Regarding claims 1, 5 and 7, Larsson discloses a plasma processing chamber apparatus (as in claim 7) such as a wet processing tool or an etch processing chamber (a plasma processing device) with a component (Fig 2B) (device member) including a body (204) (a base material) and a coating layer (208) comprising a yttrium (as in claim 5) fluoride or yttrium oxyfluoride material formed on the body.  The film has a surface (210) (to be exposed to plasma) [0007], [0008] [0022].  Larsson discloses the coating to have a film density between about 3.5 g/cm3 and 5 g/cm3 and a pore density less than 13 percent with an average pore size less than 50 nm (0.05 µm) [0033]. 
Although Larsson does not explicitly teach the surface having an area occupancy of open pores of 8% by area or less, the film density between about 3.5 g/cm3 and 5 g/cm3 and pore density of less than 13 % significantly overlaps the instant claimed range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a film with a pore density less than 13 percent porosity overlapping the claimed range of open pores of 8% by area or less. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 2, Larsson teaches all of the limitations of claim 1 and further teaches the thickness of the coating layer as from 10 nm to 80 nm.  Therefore, since the pores are up to 50 nm the range of the region of the film in which the average diameter of open pores is 8 μm or less and the area occupancy of open pores from the surface of the film is 8% by area or less would overlap 5% or more of an entire thickness dimension of the film.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US 2018/0105701 A1) in view of Aoki et al (JP 2002087878A).

Regarding claim 6, Larsson teaches all of the limitations of claim 5 as set forth above further teaches the body (204) may be made by any suitable material as needed, such as aluminum containing materials [0019] and the surface layer (205) of the body may be made of  a rare earth material including yttria, yttrium or other yttrium containing material [0020].
Larsson does not expressly teach an alumina body with a yttrium aluminum garnet (YAG), yttrium aluminum monoclinic (YAM) or yttrium aluminum perovskite (YAP) surface layer.
However, Aoki teaches the use of a YAG material as a semiconductor processing device component provides excellent plasma resistance but low fracture toughness whereas an alumina component provides high fracture toughness at about 4 times that of the YAG component [0007].  
Therefore, since Larsson teaches the body may be aluminum containing materials and the surface layer may be yttrium containing materials, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alumina as taught by Aoki to provide a high fracture toughness material as the aluminum containing body of Larsson and to use YAG as taught by Aoki to provide an additional layer with excellent plasma resistance material as the yttrium containing surface layer of the body of Larsson to optimize the toughness and plasma resistance of the component.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art of record (Larsson) does not teach wherein the film is provided with a cavity which extends in a thickness direction of the film from a recess located at a surface of the base material which faces the film, and the cavity terminates within the film.  On the contrary, Larsson teaches the film (208) is beneficially conformal with layer 205 therefore not allowing for or obviating a void that extends from a recess located at the surface of the base material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784